Citation Nr: 1755027	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula.

 2.  Entitlement to service connection for a sinus disorder, to include sinusitis or allergic rhinitis. 

 3.  Entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis, and to include as secondary to a sinus disorder. 

 4.  Entitlement to service connection for a bronchial disorder, to include bronchitis, and to include as secondary to a sinus disorder.

 5.  Entitlement to service connection for a respiratory disorder, to include asthma, and to include as secondary to a sinus disorder.

 6.  Entitlement to service connection for migraine headaches, to include as secondary to a sinus disorder.

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty between January 1981 and January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Travel Board Hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In Board remanded the appeal in October 2014, December 2015, and October 2016 to the Agency of Original Jurisdiction for additional evidentiary development.  


REMAND

Following the Board's October 2016 remand, the RO obtained additional VA progress notes from the Memphis VA Medical Center (VAMC), dated between January 2015 and January 2017.  These reports show treatment for eye, sinus, throat, respiratory, and headache symptoms.  This evidence was not of record at the time of December 2015 and March 2016 opinions and no subsequent etiological opinions were obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file to the examiner who conducted the March 2015 VA eye examination, and who issued the January 2016 supplemental opinion (M.W., O.D.). 

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  In this regard, the examiner should indicate that the Veteran's claims file and/or VA e-folder has been reviewed, and acknowledge her history of inservice treatment for facial injuries, and treatment for conjunctivitis, as well as her post-service medical evidence of treatment, to include a prescription for eye drops in the context of treatment of allergies; and complaints of eyes draining and sticking together in the morning in the context of diagnosis for upper respiratory infection and possible sinusitis, and assessments of dry eye syndrome and pinguecula.  

a)  The examiner should identify all current eye disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the eye disorder is causally or etiologically related to the Veteran's active military service. 

b)  The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any eye disorder has been caused by or aggravated (i.e. made worse by) by a sinus disorder.
c)  If aggravation is found, the examiner must identify the baseline level of severity of the eye disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the eye disease or injury.  

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" is defined as "any increase  in  severity  of  a  nonservice-connected  disease  or  injury  that  is  proximately due to or the result of a service-connected disease or injury, and not due  to  the  natural  progress  of  the  nonservice-connected  disease."

f)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
2.  In the event that the examiner who conducted the Veteran's March 2015 VA eye examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any eye disorder found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  Obtain an addendum opinion from the March 2015 VA examiner, who also issued the December 2015 supplemental opinion (T.T., TPT), regarding the nature and likely etiology of any current sinus disorder, rhinitis/allergic rhinitis, tonsil (throat) disorder, and respiratory disorder (to include bronchial disorder), that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  In this regard, the examiner should indicate that the Veteran's claims file and/or VA e-folder has been reviewed, and acknowledge her history of inservice treatment for a facial injury, and treatment for nasal, tonsil, sinus, bronchial and respiratory symptoms, and her post service evidence of treatment for bronchitis, respiratory infection, pneumonia, and "bronchitis pneumonia."  

a)  The examiner should identify all current: 1) sinus disorders, 2) rhinitis/allergic rhinitis disorders, 3) throat disorders (to include tonsil disorders), and 4) respiratory disorders (to include bronchial disorders).  A diagnosis, or notation of a lack of a current diagnosis, is required for all four numbered conditions.
b)  For each identified diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the sinus, rhinitis/allergic rhinitis, throat (to include tonsil), and/or respiratory (to include bronchial) disorder, is causally or etiologically related to the Veteran's active military service.  

c)  The examiner should further state whether it is at least as likely as not (50 percent or higher probability) that any: 1) rhinitis/allergic rhinitis disorder, 2) throat disorder (to include tonsil disorders), and/or 3) respiratory disorder (to include a bronchial disorder) has been caused by, or aggravated by, a sinus disorder. 

d)  If aggravation is found, the examiner must identify the baseline level of severity of the eye disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the eye disease or injury.  

e)  The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran has a deviated nasal septum due to her service, and, if so, whether it is at least as likely as not (50 percent or higher probability) that the Veteran's deviated nasal septum has caused or aggravated any sinus disorder, rhinitis/ allergic rhinitis, throat disorder, or respiratory disorder.  

f)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

g)  "Aggravation" is defined as "any increase  in  severity  of  a  nonservice-connected  disease  or  injury  that  is  proximately due to or the result of a service-connected disease or injury, and not due  to  the  natural  progress  of  the  nonservice-connected  disease."

h)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  In the event that the examiner who conducted the Veteran's March 2015 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any sinus disorder, rhinitis/allergic rhinitis disorder, throat disorder (to include tonsil disorders), and respiratory disorder (to include bronchial disorders), found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
5.  Obtain an addendum opinion from the March 2015 VA examiner who also issued the December 2015 supplemental opinion (T.T., TPT), regarding the nature and likely etiology of migraine headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  In this regard, the examiner should acknowledge the Veteran's history of inservice treatment for complaints of a headache (assessed as bronchitis and pneumonitis), and her post-service treatment for headaches, to include migraine headaches, and a November 2012 opinion that her headaches could be associated with her deviated nasal septum, which in turn could have been sustained in an inservice fall in May 1981. 

a)  The examiner should identify all current headache or migraine disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service. 

b)  The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any migraine headache disorder has been caused by, or aggravated by, a sinus disorder.

c)  If aggravation is found, the examiner must identify the baseline level of severity of the eye disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the eye disease or injury.  

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" is defined as "any increase  in  severity  of  a  nonservice-connected  disease  or  injury  that  is  proximately due to or the result of a service-connected disease or injury, and not due  to  the  natural  progress  of  the  nonservice-connected  disease."

f)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  In the event that the examiner who conducted the Veteran's March 2015 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any headache disorder found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




